     Case 1:20-cr-00100-LMB Document 34 Filed 07/23/20 Page 1 of 2 PageID# 157




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION
UNITED STATES                          :
                                       :     Case No. 1:20-CR-100
v.                                     :
                                       :
FELICIA DONALD                         :
                                       :
         Defendant.                    :

                  MEMORANDUM IN SUPPORT OF MOTION
                     TO RESCHEDULE SENTENCING

         Your defendant, FELICIA DONALD, wishes to exercise her right to

counsel of choice for further proceedings in this case. See United States v.

Gonzalez-Lopez, 548 U.S. 140 (2006), which recognizes her right to counsel of

choice. A defendant is also entitled to effective assistance of counsel who

knows both the facts and the law governing the case.          See Strickland v.

Washington, 466 U.S. 668 (1984). The right to effective, informed counsel

applies to “all ‘critical’ stages of the criminal proceedings.”       Montejo v.

Louisiana, 556 U.S. 778, 786 (2009). This fundamental principle of justice

applies equally in the context of a case that is to be resolved by a plea bargain.

See Hill v. Lockhart, 474 U.S. 52 (1985); See also Padilla v. Kentucky, 559 U.S.

356 (2010).


         The Defendant, at sentencing, as much as in any other phase of the case,

is entitled to the informed and considered deliberations of counsel, as held by
 Case 1:20-cr-00100-LMB Document 34 Filed 07/23/20 Page 2 of 2 PageID# 158




the Fourth Circuit in Coles v. Payton, 389 F.2d 224 (4th Cir. 1998). Counsel

is requesting the necessary time for a full review of the voluminous discovery

provided by the prosecution and to conduct its own investigation.          An

extension of time will allow counsel the needed consultation with specialized

experts which is necessary for informed decisions, well presented issues, and

effective assistance to the defendant.


                                     FELICIA DONALD
                                     By Counsel



          /S/
Bret D. Lee, Esq. (VSB #82337)
15021 Judicial Drive Suite 105
Fairfax, VA 22030
703 936 0580
bret@bretlee.com
Counsel for Defendant

         /S/
Marvin D. Miller, Esq. (VSB #1101)
1203 Duke Street
Alexandria, Virginia 22314
703 548 5000
ofc@mdmillerlaw.com
Counsel for Defendant
